97 N.Y.2d 625 (2001)
GERARDO MURO, JR., et al., Appellants,
v.
BAY READY MIX & SUPPLIES, INC., Defendant and Third-Party Plaintiff-Respondent, et al., Third-Party Defendant.
Court of Appeals of the State of New York.
Submitted July 2, 2001.
Decided October 16, 2001.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's determination granting respondent Bay Ready Mix & Supplies, Inc., leave to amend its answer, dismissed upon the ground that such portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution (see, Best v Yutaka, 90 NY2d 833, 834 n); motion for leave to appeal otherwise denied.